No. 12202

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                    1972



The S t a t e o f Montana ex rel.,
ROBERT DUANE SHELHAMER ,

                          Relator,



THE DISTRICT COURT O THE FOURTEENTH
                         F
i m a r c u L DISTRICT OF THE COUNTY OF
MUSSELSHELL and THE HON. N T ALLEN,
                               A
p r e s i d i n g judge,

                          Respondents.




ORIGINAL PROCEEDING :

       Counsel o f Record:

             For Relator :

                   Robert L. S t e p h e n s , Jr. a r g u e d , B i l l i n g s , Montana.

             F o r Respondents :

                   Ask and Brower, Roundup, Montana.
                   John L. P r a t e a r g u e d , Roundup, Montana.

                                                  -   ---




                                             Submitted : F e b r u a r y 1 4 , 1972

                                                Decided:      MAR 6   - 1972
M r . Chief J u s t i c e James T. H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.

             T h i s i s a n o r i g i n a l p r o c e e d i n g wherein r e l a t o r s o u g h t

a n a p p r o p r i a t e w r i t t o r e q u i r e m o d i f i c a t i o n o f an o r d e r e n t e r -

ed by t h e r e s p o n d e n t c o u r t i n a contempt proceeding.

             From t h e r e c o r d it a p p e a r s t h a t i n a d i v o r c e p r o c e e d i n g

e n t i t l e d P h y l l i s A , Shelhamer, P l a i n t i f f , v. Robert Duane Shel-

hamer, Defendant, pending i n t h e d i s t r i c t c o u r t o f M u s s e l s h e l l

County, wherein a d e c r e e o f d i v o r c e was e n t e r e d on October 7 ,

1968, t h e p l a i n t i f f e x e c u t e d an a f f i d a v i t i n re contempt.                I t was

a l l e g e d t h e r e i n that t h e d e f e n d a n t had n o t p a i d c e r t a i n s u p p o r t

money as r e q u i r e d by t h e aforementioned decree, and prayed t h a t

an o r d e r t o show c a u s e b e i s s u e d r e q u i r i n g t h e d e f e n d a n t t o a p p e a r

and show c a u s e , if any he h a d , why he s h o u l d n o t b e h e l d i n con-

tempt of c o u r t , and a l s o pay p l a i n t i f f ' s a t t o r n e y ' s f e e s f o r t h e

proceeding.

             The r e s p o n d e n t c o u r t i s s u e d a n o r d e r t o show c a u s e under

d a t e o f September 2 4 , 1971, r e q u i r i n g d e f e n d a n t t o a p p e a r b e f o r e

it on October 8 , 1971.

             The h e a r i n g was c o n t i n u e d t o October 1 8 , 1971, a t which

t i m e t h e p a r t i e s appeared i n c o u r t and t e s t i m o n y was t a k e n from

e a c h side as t o t h e d e l i n q u e n c i e s i n s u p p o r t payments and e x c u s e s

f o r nonpayment t h e r e o f .

             Respondent c o u r t d u r i n g t h e h e a r i n g e x p r e s s e d i t s d i s -

s a t i s f a c t i o n with t h e custody provisions contained i n t h e o r i g i n a l

decree, found d e f e n d a n t g u i l t y o f contempt f o r f a i l u r e t o s u p p o r t
t h e c h i l d r e n , f i n e d him, and o v e r t h e o b j e c t i o n s o f h i s c o u n s e l

d i r e c t e d a change b e made i n t h e c u s t o d y o f t h e c h i l d r e n .              A

f o r m a l o r d e r was t h e r e a f t e r e n t e r e d on November 5 , 1971.

             I t i s conceded by t h e p a r t i e s t h a t t h e i s s u e h e r e i s

whether o r n o t t h e c o u r t was i n e r r o r i n u n i l a t e r a l l y t e r m i n a t -

i n g r e l a t o r ' s p a r t i a l c u s t o d y r i g h t s g r a n t e d by a p r i o r d i v o r c e

d e c r e e a t a contempt h e a r i n g f o r nonsupport w i t h o u t r e q u e s t by

t h e a d v e r s e p a r t y f o r t h e r e l i e f g r a n t e d and w i t h o u t n o t i c e t o

t h e r e l a t o r t h a t h i s r i g h t of p a r t i a l c u s t o d y would be a t i s s u e .

             The d i s t r i c t c o u r t h a s c o n t i n u i n g j u r i s d i c t i o n i n c h i l d

c u s t o d y matters and h a s t h e c o n t i n u i n g power t o modify o r d e r s

and change c u s t o d y , a l l a s provided i n s e c t i o n 21-138,                     R.C.M.

1947, which r e a d s :

             "Orders r e s p e c t i n g c u s t o d y o f c h i l d r e n . In
             an a c t i o n f o r d i v o r c e t h e c o u r t o r judge may,
             b e f o r e o r a f t e r judgment, g i v e such d i r e c t i o n
             f ~ t h e c u s t o d y , care, and e d u c a t i o n o f t h e
                       r
             c h i l d r e n of t h e m a r r i a g e as may seem neces-
             s a r y o r p r o p e r , and may a t any t i m e v a c a t e o r
             modify t h e same."

            A s w e s t a t e d i n Barbour v.            Barbour, 134 Mont. 317, 324,



             "The e f f e c t of R.C.M. 1947, s e c t i o n 21-138, i s
             t o make a l l c h i l d c u s t o d y o r d e r s i n t e r l o c u t o r y
             i n nature, discretionary with the d i s t r i c t court,
             and c o n d i t i o n e d by what t h e d i s t r i c t c o u r t i n
             i t s sound d i s c r e t i o n b e l i e v e s t o be f o r t h e
             well-being o f t h e c h i l d concerned. * * * "

             T h i s does n o t c o n t e m p l a t e , however, t h a t due p r o c e s s
s h o u l d n o t b e observed.          Here w e have a show c a u s e o r d e r f o r

n o n s u p p o r t , no r e q u e s t f o r a change o f c u s t o d y ; n o t h i n g i n t h e

p l e a d i n g s t o i n d i c a t e a change i n c u s t o d y was s o u g h t .
             The language used by t h e Supreme C o u r t of Maine i n

Remick v. R o l l i n s , 1 4 1 M e . 65, 38 A.2d 883, 884, a p p e a r s p a r -

t i c u l a r l y appropriate:

            "There was no p r a y e r i n t h e p e t i t i o n t o change
            any p r o v i s i o n of t h e o r i g i n a l decree as t o
            c u s t o d y and v i s i t a t i o n of t h e c h i l d r e n , b u t t h e
            new d e c r e e makes an a l t e r a t i o n i n t h a t r e s p e c t .
            Established practice gives p a r t i e s a r i g h t t o
            assume t h a t no change w i l l b e made on a n i s s u e
            which i s n o t f o r m a l l y p r e s e n t e d t o t h e C o u r t
            by t h e p e t i t i o n o r p l e a d i n g s . "

To t h e same e f f e c t i s t h e s t a t e m e n t c o n t a i n e d i n S c o t t v. S c o t t ,

174 Iowa 740, 156 N.W.               834, 836, wherein t h e Iowa c o u r t h e l d :

            "The m o d i f i c a t i o n o f t h e d e c r e e , by s t r i k i n g
            t h e r e f r o m t h e p r o v i s i o n r e b a t i n g t o t h e cus-
            t o d y of t h e c h i l d , was w i t h o u t a u t h o r i t y .
            T h i s o r d e r was e n t e r e d a t t h e t e r m follow-
            i n g t h a t a t which t h e d e c r e e w a s e n t e r e d ,
            and t h e r e f o r e c o u l d n o t p r o p e r l y have been
            made on t h e c o u r t ' s own motion o r w i t h o u t
            notice to the plaintiff."

I n Welch v. Welch, 256 Iowa 1020, 129 N.W.2d                           642, 643, t h e Iowa

c o u r t i n r u l i n g i n t h e same v e i n , s t a t e d :

            "Nothing i n t h e a p p l i c a t i o n o r amendment
            t h e r e t o sets o u t any change o f c i r c u m s t a n c e s
            s i n c e t h e d i v o r c e d e c r e e was e n t e r e d t h a t
            s u p p o r t s a change i n i t s c u s t o d y p r o v i s i o n s
            n o r i n d i c a t e s a d e s i r e t h e r e f o r . The i s s u e
            o f c u s t o d y was n o t r a i s e d . * * * "

            Respondent c i t e s t h e case o f P e a r c e v. Pearce, (1904)

30 Mont. 2 6 9 , 76 P. 289, as a u t h o r i t y f o r t h e p r o p o s i t i o n t h a t

t h e c o u r t on i t s own motion may i n q u i r e i n t o t h e f a c t s r e s p e c t -

i n g c h i l d c u s t o d y and make a n a p p r o p r i a t e o r d e r .    W e must b e a r

i n mind t h a t i n P e a r c e b o t h p a r t i e s were b e f o r e t h e c o u r t and

t h e i s s u e r a i s e d by t h e p l e a d i n g s w a s t h a t a change of c u s t o d y
o f t h e minor c h i l d s h o u l d be made t o t h e f a t h e r , and s u c h p r a y e r

w a s g r a n t e d and t h e ex-wife appealed.                I n t h e c o u r s e of i t s

o p i n i o n t h i s C o u r t stated:

             " * * * If         i t makes a m i s t a k e i n t h e f i r s t
             i n s t a n c e , it may and s h o u l d remedy t h e same,
             upon a p r o p e r showing, as soon t h e r e a f t e r as
             p o s s i b l e ; and t h e l a w , i n i t s b e n e f i c e n c e ,
             and w i t h a t e n d e r care f o r t h e i n f a n t s , h a s
             provided t h e means * * * .I1 (Emphasis o u r s . )

             I n Brice v. Brice ( 1 9 1 5 ) , 50 Mont. 388, 147 P. 164, t h i s

C o u r t , c i t i n g P e a r c e a s a u t h o r i t y , stated:

             " * * * Under s e c t i o n 3678 t h e c o u r t may, i n
            any case, b e f o r e o r a f t e r judgment, make
            such p r o v i s i o n f o r t h e c h i l d as t h e circum-
            s t a n c e s r e q u i r e ; f o r though under t h e decree
            t h e husband may be relieved e n t i r e l y from
            any o b l i g a t i o n t o p r o v i d e f o r t h e w i f e , t h e
            c o u r t may n e v e r t h e l e s s , under s e c t i o n 3678,
            upon p r o p e r a p p l i c a t i o n , make such o r d e r f o r
            t h e i r c u s t o d y and maintenance as t h e circum-
            s t a n c e s j u s t i f y . * * * " (Emphasis o u r s . )

            No such p r o p e r a p p l i c a t i o n had been made t o t h e c o u r t

i n t h e cause here being considered.

            W e are n o t h e r e d e a l i n g w i t h c o m p l a i n t s made t o t h e

c o u r t w i t h r e s p e c t t o l a c k o f c a r e and maintenance by p u b l i c

a u t h o r i t i e s ; c e r t a i n l y i n such i n s t a n c e s t h e c o u r t upon s u c h

showing may make any and a l l o r d e r s n e c e s s a r y and p r o p e r t o

see t h a t t h e c h i l d ' s c u s t o d y i s t e m p o r a r i l y p l a c e d where it can

be c a r e d f o r ; t h e r e a f t e r g i v i n g n o t i c e t o t h e p a r e n t s as pro-

v i d e d by l a w , and i f a permanent change i n c u s t o d y a p p e a r s to

t h e c o u r t t o be n e c e s s a r y t h e n due p r o c e s s r e q u i r e s t h a t a n ap-

p l i c a t i o n be made f o r t h a t purpose and p r o p e r n o t i c e o f s u c h

a p p l i c a t i o n be given.
            W hold t h a t t h e c o u r t h e r e e r r e d i n changing t h e
            e

 custody p r o v i s i o n s i n t h e nonsupport contemptproceeding and

 t h a t p o r t i o n of t h e c o u r t ' s order o f November 5 , 1971, i s an-

 n u l l e d and h e l d for naugh




n
 W e concur:
       A'
        ,
                                    f




                        *   "   .

k u d g 6 , .'sit